The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 1 in question recites:
“a cosine modulated, real-valued analysis filterbank …”. 
“a high frequency reconstructor …”
“an aliasing detector …”
“an energy estimator …”
“an aliasing reducer …”
“a real-valued synthesis filterbank …”
	In the scope of software-hardware, such elements preceding wordage such as unit, device, module, etc. may or may not provide structure. In the instance of the claims, no such generic placeholder such as unit/module exists, wherein an additional non-generic element preceding such non-generic place holder in fact is present. For instance the broadest example from above “energy estimator” which provides structure that is itself the energy estimator analogous to BRI examples such as a knife blade unit for cutting. In this instance we see an energy estimator for estimating energy. Compare an estimating unit or aliasing module or reducing device, where the act of general estimation, aliasing, or reducing falls short on its own to provide sufficient structure for performing a function. Whereas in the claim for the scope of software/hardware such estimators, reducers, detectors structurally perform function. If such placeholders were recited on its own in the current claims, such interpretation would not be applicable, and instead a generic placeholder would be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware.
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.

	
	
	



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10115405.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application includes all of the features of claims 1 and 2 of U.S. Patent No. 10115405.  It would have been obvious to one of ordinary skill in the art to omit the step of coefficients versus linear prediction given that coefficients are probabilistically inherent in linear prediction 

Conflicting claims 1 and 2				Present invention claims 1 and 2
An audio decoder for producing a full bandwidth audio signal having a lowband portion and a highband portion, the apparatus comprising: a cosine modulated, real-valued analysis filterbank that receives a time domain decoded audio signal and produces a plurality of real-valued subband signals; a high frequency reconstructor that regenerates at least some of the highband portion by copying one or more of the plurality of real-valued subband signals up to the highband portion; an aliasing detector that identifies subband signals where aliasing created by spectral envelope adjustment of an audio signal may occur based at least in part on a linear predictor applied to at least some of the plurality of real-valued subband signals; an energy estimator that estimates an energy of at least some of the plurality of copied real-valued subband signals; an aliasing reducer that modifies a gain to be applied to at least some of the identified subbands signals based at least in part on the estimated energy; and a real-valued synthesis filterbank that combines the plurality of real-valued subband signals with the highband portion to produce the full bandwidth audio signal, the full bandwidth audio including real-valued time domain samples, wherein the audio deocder is implemented at least in part with one of more hardware elements, wherein the linear predictor uses a covariance method of linear 
.




Allowable Subject Matter
Claims 1 and 2 allowed.
The following is an examiner’s statement of reasons for allowance: 
After careful review of the complex limitations, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as an audio decoder for producing a full bandwidth audio signal having a lowband portion and a highband portion, 5the audio decoder comprising: a cosine modulated, real-valued analysis filterbank that receives a time domain decoded audio signal and produces a plurality of real-valued subband signals; a high frequency reconstructor that regenerates at 10least some of the highband portion by copying one or more of the plurality of real-valued subband signals up to the highband portion; an aliasing detector that identifies subband signals where aliasing created by spectral envelope adjustment of 15an audio signal may occur based at least in part on coeffi-cients determined from the subband signals by the covari-ance method; an energy estimator that estimates an energy of at least some of the plurality of copied real-valued subband 20signals; an aliasing reducer that modifies a gain to be applied to at least some of the identified subband signals based at least in part on the estimated energy; and a real-valued synthesis filterbank that combines the 25plurality of real-valued subband signals with the highband portion to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov
	
	Michael.Colucci@uspto.gov